Citation Nr: 1735195	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-23 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from December 1984 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As discussed in the prior April 2017 Board remand, the back claim originally was adjudicated and denied in a May 2006 rating decision.  This decision became final.  The Veteran subsequently requested to reopen the back claim in June 2009 and in a June 2009 rating decision the RO noted that additional service treatment records had been received since the time of the prior decision and, in accordance with 38 C.F.R. § 3.156(c), reconsidered the claim on the merits rather than treating the claim as an application to reopen.  As such, the issue has been listed as such above and will be analyzed on that basis herein.

In January 2015, the Veteran withdrew his request for a Board hearing.

The Veteran's claim was remanded in March 2016 and April 2017 for additional development.  Based on the association of VA and private treatment records, the April 2017 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDING OF FACT

A chronic low back disability was not manifest in service, arthritis did not manifest within one year of separation from service, and a low back disability is not otherwise related to service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in November 2009 and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his claimed back disability, most recently in April 2017.  The April 2017 examiner concluded that the Veteran's back disability was less likely than not caused by or the result of complaints in service, to include mechanical back pain / lumbosacral strain in February 1992.  Instead, the back disability was more likely related to the normal aging process.  The conclusions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the April 2017 VA examination report to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In reaching that conclusion, the Board acknowledges the arguments of the Veteran's representative in an August 2017 statement.  Specifically, the representative argued that the examination report was inadequate because "the rationale provided for the medical opinion appears to be a listing of various treatment notes from the veteran's treatment records" and, as such, was inadequate.  A review of the April 2017 VA examination report does indicate that it included an extensive detailing of the Veteran's past treatment history.  As discussed in greater detail below, however, the report also included a specific rationale discussing the nature of the mechanical low back experienced by the Veteran in service, the normal findings with respect to the back at separation from service and in the February 2006 VA examination report, and the subsequent low back injury.  Based on all the foregoing, the examiner concluded that the most likely cause of the Veteran's current degenerative arthritis of the spine was the normal aging process.  The Board finds this rationale to be thorough and based on an accurate analysis of the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current back disability was incurred in or is otherwise related to service.  Specifically, he attributes the current back problems to a February 1992 in-service injury.

Service treatment records do support that in February 1992, the Veteran was treated for low back pain that was assessed as mechanical back pain / lumbosacral strain.  Otherwise, in August 1984, May 1994, July 1996, March 2001 and December 2004 Reports of Medical History, the Veteran denied a history of recurrent back pain or other back problems.  In October 2002, the Veteran denied a history of back injury during treatment for a 2-year history of anterior thigh paresthesias.  A May 2005 Report of Medical Examination included a normal examination of the spine.  In a contemporaneous Report of Medical History, the Veteran reported a history of recurrent back pain or other back problem.  The summary of defects and diagnosis was intermittent low back pain, and it was noted that VA would get a lumbar x-ray.  In an associated summary and evaluation the examiner noted that since the December 2004 examination for the medical examination board that the only change was that the low back pain had not been evaluated.  Specifically, the Veteran reported occasional intermittent low back pain.

After service, the Veteran was afforded a VA examination for the back in February 2006.  The Veteran reported an in-service back injury when he was riding in a vehicle and sustained a lower back strain.  Currently, he did not have constant back pain, radiation of pain, or any effect on his ability to walk.  The back pain would be aggravated by bending and twisting.  The examination of the spine was normal and x-rays of the spine also were normal.  As such, the examiner stated that objective data did not support a diagnosis for the lumbar spine, including back strain, at that time. 

A May 2006 VA treatment record noted low back pain since the previous day when the Veteran had fallen.  The assessment was lower back pain that was considered non-urgent and he was given pain medication and a walking cane.  By the time of his next VA treatment visit in September 2006, he denied muscle pain, cramps, weakness, atrophy, tenderness, and joint pain.

In October 2008, the Veteran reported right forearm and lower back pain, but he was unsure as to the cause and no diagnosis was made.  In February 2009, the Veteran reported low back pain that had worsened over the past several weeks.  X-rays showed small vertebral body bone spurs anterolaterally at the L4 and L5 levels with no other abnormality.  In a May 2009 emergency department record, there is a diagnosis of chronic lumbago.  The Veteran reported lower back and leg pain of constant duration that the Veteran had been experiencing "for a while" and could not bear anymore.  In a May 2009 physical therapy record, the Veteran reported that his low back pain was caused by an injury in service when he hurt his back jumping out of a truck.  In June 2009, the Veteran was fit for a lumbosacral corset.  

A September 2009 MRI showed mild degenerative joint disease of the lower lumbar spine.  An October 2009 VA treatment record included a diagnosis of low back strain with onset from the 1980s.  The Veteran reported that he injured his back jumping off a truck and that he had to lie on the ground and was unable to move for a while.  His back pain had been progressively worse since that time.

The Veteran was afforded a VA examination for his back in August 2010.  The Veteran reported the onset of his back problems in 1988 or 1989 when he had to jump from the back of a truck and injured his back.  He was unsure of what his initial diagnosis might have been.  The Veteran reported being given a temporary profile, and honorable discharge, and doctor's care following discharge.  He denied any subsequent back injury.  Currently, he experienced daily back pain that radiated into the right leg above the knee.  Following examination, the examiner diagnosed lumbar spondylosis with no evidence of lumbar radiculopathy.  No opinion as to etiology was provided.

The RO obtained a VA medical opinion regarding the back in May 2012.  The Board previously found this opinion to be inadequate and no further discussion of the findings is warranted herein.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in April 2017.  The examiner noted review of the claims file and medical records.  The examiner also noted an ongoing diagnosis of degenerative arthritis of the spine.  The Veteran reported chronic low back pain that started during service.  The pain was constant, mild, and aching in nature.  Following examination, the examiner concluded that it was less likely than not that the Veteran's low back disability was caused by or a result of complaints in service, to include the mechanical back pain / lumbosacral strain in February 1992.  Instead, it was more likely due to normal aging progression.  The rationale noted that mechanical back pain was a self-limiting diagnosis and that most sprains, strains, and musculoskeletal issues generally resolved without residuals.  Specifically with respect to the Veteran, there was no objective continuity of care following the February 1992 mechanical back pain / lumbosacral strain.  Moreover, shortly after separation from service a February 2006 VA examiner found no objective evidence to support the diagnosis of a lumbar spine disability at that time.  After that examination, the Veteran reinjured his back in May 2006.  Based on the foregoing and the Veteran's 2009 diagnosis of degenerative arthritis, the examiner concluded that arthritis was most likely due to the normal aging process.  In addition, given the normal separation examination and February 2006 VA examination, there was no objective medical evidence that lumbar spine arthritis manifested in service or within one year of service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current lumbosacral spine disability that was incurred in or is otherwise related to service.

In reaching that conclusion, the Board finds the opinions as to the etiology of the Veteran's lumbosacral spine disability expressed in the April 2017 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The examiner concluded that it was less likely as not that the Veteran's low back disability was related to service.  The rationale included a discussion of the nature of the type of in-service injury the Veteran incurred, the normal VA examination and x-rays in February 2006, and the subsequent low back injury.  Based on review of the current x-rays, the examiner concluded that the most likely cause of the current arthritis of the spine was due to the normal aging process, rather than the 1992 in-service musculoskeletal injury or other incident of service.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's lumbosacral spine disability is related to service.

The sole evidence supporting an association between the Veteran's low back disability and service are his lay contentions.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases, but as to the specific issue in this case, the etiology of the lumbosacral spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, his lay contentions regarding a relationship between an in-service injury or other incident of service and his current low back disability are afforded no probative weight.

In reaching that conclusion, the Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a) and that in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit held that in some circumstances service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and continuity.  That said, 38 C.F.R. § 3.303(b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, 'Chronic.'"  In this case, x-rays in February 2006, approximately one year after separation from service were entirely normal.  In addition, lumbosacral arthritis was not noted during service.  Moreover, he did not have characteristic manifestations sufficient to identify the disease process, as evidenced by the findings of the February 2006 VA examination report and the service treatment records.  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

Thus, there is no competent evidence of record suggesting that the Veteran's current low back disability was incurred in or is otherwise related to his service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


